DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,482,281. Although the claims at issue are not identical, they are not patentably distinct from each other (see table below).
Instant Application
U.S. Patent No. 11,023,614
Claim 1: An apparatus, comprising:
     a storage device to store personal data linked with a token, the personal data indicative  of sensitive personal information of a customer, and
     logic, at least a portion of which is implemented in circuitry coupled to the storage device, the logic to:
     receive a communication over a networking connection from a computing device, 
    the communication comprising sensitive data;
     store the replacement data in the storage device, the replacement data linked with the sensitive data in the storage device; and
     provide the replacement data on a display to a user, and the logic configured to retrieve and use the sensitive data when the replacement data is entered in a data entry field to perform an action.
Claim 1: An apparatus, comprising:
     a storage device to store personal data linked with a token, the personal data indicative of sensitive personal information of a customer; and
    logic, at least a portion of the logic implemented in circuitry coupled to the storage device, the logic to:
    receive modified customer data to perform an action, the modified customer data comprising the token to replace the personal data in customer data;
    determine the personal data is required to perform the action based on the token within the modified customer data;
     retrieve the personal data from the storage device based on the link between the token and the personal data; and
    perform the action with the personal data without exposing the sensitive personal information to a user.

Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications are directed to protecting a customer sensitive data; and only differing in that the claims of the '614 patent explicitly recite perform the action with the personal data without exposing the sensitive personal information to a user. Thus, the claims of the ‘281 patent are rendered as obvious variants of the instant claims.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,482,281. Although the claims at issue are not identical, they are not patentably distinct from each other (see table below).
Instant Application
U.S. Patent No. 10,482,281
Claim 1: An apparatus, comprising:
     a storage device to store personal data linked with a token, the personal data indicative  of sensitive personal information of a customer, and
     logic, at least a portion of which is implemented in circuitry coupled to the storage device, the logic to:
     receive a communication over a networking connection from a computing device, 
    the communication comprising sensitive data;
     store the replacement data in the storage device, the replacement data linked with the sensitive data in the storage device; and
     provide the replacement data on a display to a user, and the logic configured to retrieve and use the sensitive data when the replacement data is entered in a data entry field to perform an action.
Claim 1: An apparatus, comprising:
a storage device; and
logic, at least a portion of the logic implemented in circuitry coupled to the storage device, the logic to:
    receive logon data through an application from a remote computing device;
    verify a user of the remote computing device based on the received logon data;
    transmit a query to the user for display on the remote computing device, the query initiated by a customer service representative in communication with the user, the query corresponding to verbal information from the customer service representative;
    receive response data for the query through the application from the remote device, the response data including sensitive personal information of the user;
    store the response data in the storage device;
    indicate to the customer service representative that the response data was received and stored; and
generate replacement data and to display the replacement for the customer service representative when the response data is received , the replacement data not including the sensitive personal information.

Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications are directed to protecting a customer sensitive data; and only differing in that the claims of the '281 patent explicitly recite transmit a query to the user for display on the remote computing device, the query initiated by a customer service representative in communication with the user, the query corresponding to verbal information from the customer service representative.  Thus, the claims of the ‘281 patent are rendered as obvious variants of the instant claims.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,380,380. Although the claims at issue are not identical, they are not patentably distinct from each other (see table below).
Instant Application
U.S. Patent No. 10,380,380
Claim 1: An apparatus, comprising:
     a storage device to store personal data linked with a token, the personal data indicative  of sensitive personal information of a customer, and
     logic, at least a portion of which is implemented in circuitry coupled to the storage device, the logic to:
     receive a communication over a networking connection from a computing device, 
    the communication comprising sensitive data;
     store the replacement data in the storage device, the replacement data linked with the sensitive data in the storage device; and
     provide the replacement data on a display to a user, and the logic configured to retrieve and use the sensitive data when the replacement data is entered in a data entry field to perform an action.
Claim 1: An apparatus, comprising:
     a storage device; and
logic, at least a portion of the logic implemented in circuitry coupled to the storage device, the logic to:
receive customer data from a remote computing device,
the customer data including personal data indicative of sensitive information of the customer;
detect the personal data within the received customer data;
generate a token to replace the personal data, the token not including the sensitive information of a customer;
store the personal data and the token in the storage device;
associate the token with the personal data;
replace the personal data in the received customer data with the token to generate modified customer data;
provide the modified customer data to a customer service representative;
detect the token within the modified customer data; and
determine the personal data based on the association of the of the token to the personal data.

Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications are directed to protecting a customer data sensitive data and token to replace the personal data; and only differing in that the claims of the '380 patent explicitly recite associate the token with the personal data; replace the personal data in the received customer data with the token to generate modified customer data and provide the modified customer data to a customer service representative. Thus, the claims of the ‘380 patent are rendered as obvious variants of the instant claims.
Allowable Subject Matter
Claims 1-20 would be allowable if a Terminal Disclaimer is submitted to overcome the Double Patenting rejection, set forth in this office action.

USPTO Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857.  The examiner can normally be reached on Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOSUK SONG/Primary Examiner, Art Unit 2435